UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For Quarter Ended: June 3 0 , 2014 Commission File Number:333-176093 BRICK TOP PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) Florida 26-4330545 (StateorJurisdictionof IncorporationorOrganization) (IRSEmployerIDNo.) 5550 Glades Road, Ste. 500, Boca Raton, Florida (Address of Principal Executive Office) (Zip Code) (561) 826-9307 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ The number of shares outstanding of registrant’s common stock, par value $.0001 per share, as of August 14 , 2014, was 30,974,500 shares. BRICK TOP PRODUCTIONS, INC. INDEX Page No. PARTI FINANCIAL INFORMATION (unaudited) 3 Item1: Consolidated Financial Statements 3 Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Consolidated Statement of Operations – For the Three and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statement of Equity for the year ended December 31, 2013 and the Six months ended June 30, 2014 5 Consolidated Statement of Cash Flows – For the Six Months Ended June 30, 2014 and 2013 6 Notes to Financial Statements 7 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3: Quantitative and Qualitative Disclosure about Market Risk 29 Item4: Controls and Procedures 29 PARTII OTHER INFORMATION 30 Item1: Legal Proceedings 30 Item1A: Risk Factors 30 Item2: Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3: Defaults Upon Senior Securities 30 Item4: Mine Safety Disclosures 30 Item5: Other Information 30 Item6: Exhibits 30 1 PART I: FINANCIAL INFORMATION Item 1: Condensed Financial Statements Brick Top Productions, Inc. June 30, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Consolidated Statement of Equity for the Year Ended December 31, 2013 and the Six Months Ended June 30, 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 6 Notes to the Consolidated Financial Statements (Unaudited) 7 2 BRICK TOP PRODUCTIONS, INC. CONSOLIDATED BALANCE SHEETS June 30, 2014 December 31, 2013 (Unaudited) ASSETS Current Assets Cash $ 167,820 $ 135,612 Accounts receivable 16,560 - Prepaid expenses and other current assets 6,262 14,513 Total current assets 190,642 150,125 Computer Equipment Computer equipment 12,218 11,015 Accumulated depreciation ) ) Computer equipment, net 3,436 4,457 Deposits 1,985 1,985 Other Assets Goodwill 319,237 319,237 Total other assets 319,237 319,237 Total assets $ 515,300 $ 475,804 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 41,476 $ 92,796 Accrued payroll 149,000 149,000 Advances from related parties 110,847 60,847 Acquisition payable - S&G - 50,000 Note payable 104,714 55,000 Note payable-related party 300 - Total current liabilities 406,337 407,643 Long-term Liabilities Long-term notes payable - officers 150,000 - Total long-term liabilities 150,000 - Total liabilities 556,337 407,643 Commitments and Contingencies Stockholders' Equity (Deficit) Preferred stock: $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.0001: 100,000,000 shares authorized; 30,974,500 and 29,692,000 shares issued and outstanding, respectively 3,097 3,011 Additional paid-in capital 3,288,008 1,491,104 Accumulated deficit ) ) Total Brick Top Productions, Inc. Stockholders' Equity 18,626 97,592 Non-Controlling Interest in Subsidiaries Noncontrolling interest - capital stock in consolidated subsidiaries 250 250 Noncontrolling interest - additional paid-in capital 37,500 37,500 Noncontrolling interest - accumulated deficit in consolidated subsidiaries ) ) Non-Controlling Interest in Subsidiaries ) ) Total Equity (Deficit) ) 68,161 Total liabilities and stockholders' equity (deficit) $ 515,300 $ 475,804 See accompanying notes to the consolidated financial statements. 3 BRICK TOP PRODUCTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue License fees $ 249,303 $ - $ 270,652 $ - Total revenue 249,303 - 270,652 - Operating expenses Compensation 1,506,190 - 1,590,947 - Professional fees 449,043 38,706 480,426 56,185 General and administrative 111,601 4,010 176,265 8,106 Total operating expenses 2,066,834 42,716 2,247,638 64,291 Loss from operations ) Other (income) expense Interest expense 3,703 - 5,202 1,012 Bad debt recovery ) - ) - Other (income) expense - - ) - Other (income) expense, net ) - ) 1,012 Loss before income tax provision and non-controlling interest ) Income tax provision - Net loss Net loss before non-controlling interest ) Net loss attributable to non-controlling interest ) Net loss attributable to Brick Top Productions, Inc. stockholders $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding - basic and diluted 30,934,716 29,820,215 30,858,403 29,776,189 See accompanying notes to the consolidated financial statements. 4 BRICK TOP PRODUCTIONS, INC. CONSOLIDATED STATEMENT OF EQUITY For the Year Ended December 31, 2013 and the Six M onths Ended March 31, 2014 (Unaudited) BTOP Stockholders' Equity Non-controlling Interest Common Stock, Par Value $0.0001 Number of Shares Amount Additional Paid- in Capital Accumulated Deficit Brick Top Productions, Inc. Stockholders' Equity Common stock Additional Paid- in Capital Accumulated Deficit Non Controlling Interest Total Equity (Deficit) Balance, December 31, 2012 29,692,000 $ 2,969 $ 1,021,146 $ ) $ 56,256 $ - $ - $ (9 ) $ (9 ) $ 56,247 Stock issued for cash at $1.00 per share, 422,500 42 422,458 422,500 422,500 Capital contribution from shareholder 47,500 47,500 47,500 Acquisition of S&G Holdings 250 37,500 ) ) ) Net loss ) Balance, December 31, 2013 30,114,500 3,011 1,491,104 ) 97,592 250 37,500 ) ) 68,161 Common stock issued for cash 60,000 6 39,994 40,000 40,000 Common stock issued for services 400,000 40 399,960 400,000 400,000 Common stock issued for employee services 350,000 35 349,965 350,000 350,000 Common stock issued for employee services 50,000 5 49,995 50,000 50,000 Common stock issued for employee services ) ) ) Amortization of common stock issued for employee services 12,500 12,500 12,500 Warrant issued for employee services 1,476,735 1,476,735 1,476,735 Warrant issued for employee services ) ) ) Amortization of warrant issued for employee services 984,490 984,490 984,490 Capital contribution from shareholder 10,000 10,000 10,000 Net loss ) Balance, June 30, 2014 30,974,500 $ 3,097 $ 3,288,008 $ ) $ 18,626 $ 250 $ 37,500 $ ) $ ) $ ) See accompanying notes to the consolidated financial statements. 5 BRICK TOP PRODUCTIONS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2014 June 30, 2013 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss before non-controlling interest $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation expense 2,224 1,141 Acquisition payable ) - Stock compensation 1,746,990 - Changes in operating assets and liabilities: Other receivable 13,936 - Accounts receivable ) - Prepayments and other current assets ) - Accounts payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of computer equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Advances from (repayments to) related parties 50,000 - Proceeds from note payable 200,014 - Proceeds from sale of common stock and warrants, net of issuance cost 40,000 135,000 Advances from stockholders - 800 Contribution to capital 10,000 - Net cash provided by financing activities 300,014 135,800 Net change in cash 32,208 45,353 Cash at beginning of the period 135,612 3,154 Cash at end of the period $ 167,820 $ 48,507 Supplemental disclosure of cash flows information: Interest paid $ - $ - Income tax paid $ - $ - See accompanying notes to the consolidated financial statements. 6 Brick Top Productions, Inc. June 30 , 2014 and 2013 Notes to the Consolidated Financial Statements (Unaudited) Note 1 - Organization and Operations Brick Top Productions, Inc. Brick Top Productions, Inc. (the “Company”) was incorporated under the laws of the State of Florida on February 20, 2009 under the name “York Entertainment, Inc.” Acquisition of a Majority Equity Interest of York Productions, LLC York Productions, LLC (“York”) was organized under the laws of the State of Florida on October 22, 2008. On June 1, 2010, the Company acquired 6,000 Class A units of York Productions, LLC for $75,000, representing a 60% equity interest. York Productions, LLC was currently inactive. Formation of York Productions II, LLC York Productions II, LLC (“York II”) was organized under the laws of the State of Florida on June 13, 2013. The Company owns 6,000 Class A units of York Productions II, LLC, representing a 60% equity interest. York Productions II, LLC was currently inactive. Acquisition of a Majority Equity Interest of S&G Holdings, Inc. S&G Holdings, Inc. doing business as High Five Entertainment (“S&G”) was organized under the laws of the State of Tennessee on January 4, 2005. On December 24, 2013, the Company acquired 75% of the issued and outstanding shares of common stock of S&G for $235,000 including $210,000 to the stockholders of S&G and $25,000 to a brokerage firm in connection with the acquisition. The Company also agreed to make a capital contribution of $100,000 to S&G at closing as well as an additional $365,000 capital contribution prior to September 2014. S & G Holdings, Inc. S & G Holdings, Inc. (“S & G” or the “Company”) was formed for the sole purpose of acquiring all of the assets, rights and properties of HFE Holdings, LLC, a limited liability company organized under the laws of the State of Tennessee (“HFE”). HFE produces programming for television and other media. On December 31, 2004, S & G, an unincorporated company, completed the acquisition of HFE. The Company acquired the accounts receivable, inventories, prepaid expenses, contract rights, tangible and intangible property of HFE and 100% of the equity interest of High Five Television, LLC (“Television”), a limited liability company organized under the laws of the State of Tennessee. In connection with the consummation of the acquisition of HFE the Company agreed to pay (i) $18,800 in cash at closing and (ii) a royalty in the amount of $1,200,000; $81,200 of which was paid at closing and the remaining balance of $1,118,800 to be paid with (a) 3% of all gross billing to be paid quarterly based on the prior quarter’s receipts and (b) $6,500 as a royalty for one specific series. Television is inactive. Subsequent to the acquisition S & G was incorporated under the laws of the State of Tennessee on January 4, 2005. Note 2 - Summary of Significant Accounting Policies The Management of the Company is responsible for the selection and use of appropriate accounting policies and the appropriateness of accounting policies and their application. Critical accounting policies and practices are those that are both most important to the portrayal of the Company’s financial condition and results and require management’s most difficult, subjective, or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. The Company’s significant and critical accounting policies and practices are disclosed below as required by generally accepted accounting principles. Basis of presentation - Unaudited Interim Financial Information The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for the interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim period presented. Unaudited interim results are not necessarily indicative of the results for the full fiscal year. These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2013 and notes thereto contained in the information filed as part of the Company’s Form 10-K, which was filed on April 16, 2014. Use of E stimates and Assumptions and Critical Accounting Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date(s) of the financial statements and the reported amounts of revenues and expenses during the reporting period(s). 7 Critical accounting estimates are estimates for which (a) the nature of the estimate is material due to the levels of subjectivity and judgment necessary to account for highly uncertain matters or the susceptibility of such matters to change and (b) the impact of the estimate on financial condition or operating performance is material. The Company’s critical accounting estimates and assumptions affecting the financial statements were: (i) Assumption as a going concern : Management assumes that the Company will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business; (ii) Fair value of long-lived assets : Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. The Company considers the following to be some examples of important indicators that may trigger an impairment review: (i)significant under-performance or losses of assets relative to expected historical or projected future operating results; (ii)significant changes in the manner or use of assets or in the Company’s overall strategy with respect to the manner or use of the acquired assets or changes in the Company’s overall business strategy; (iii)significant negative industry or economic trends; (iv)increased competitive pressures; (v)a significant decline in the Company’s stock price for a sustained period of time; and (vi)regulatory changes. The Company evaluates acquired assets for potential impairment indicators at least annually and more frequently upon the occurrence of such events. (iii) Valuation allowance for deferred tax assets : Management assumes that the realization of the Company’s net deferred tax assets resulting from its net operating loss (“NOL”) carry–forwards for Federal income tax purposes that may be offset against future taxable income was not considered more likely than not and accordingly, the potential tax benefits of the net loss carry
